DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a CON of 14/984,327 (now PAT 10,546,349) filed on 12/30/2015.

Status of Claims
	Claim 1 is cancelled.
	Claims 2-12 are pending and rejected.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards a method of implementing aggregated order quantity modification with two electronic exchanges.  The concept is clearly related to managing interaction between people (i.e. trading between entities), thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 2-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 2-12 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Claims 2-12 are directed to a method/process.
Step 2A: The claims are directed to an abstract idea.
Prong One
The claims are directed towards a method of implementing aggregated order quantity modification with two electronic exchanges.  Independent claim 2, for example, recites a plurality of steps of receiving a first trader order and a second trade order; determining an aggregated order based on the first trade order and the second trade order; allocating & submitting a first and a second quantity to a first exchange and a second exchange based on a first allocation percentage and a second allocation percentage, respectively; receiving a request to modify a trade order associated with the aggregated order; calculating an updated aggregated order, and calculating an updated first and updated second quantity; and submitting at least one of a first modified order to the first exchange and a second modified order for the second electronic exchange.  The concept is clearly related to managing interaction between people (i.e. trading between entities), thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using a generic computing device does not preclude the claim limitation from being in the certain methods of organizing human activity grouping, since the computing device is merely performing functions that can be performed mentally or that are analogous to human processing.  The claimed invention does not improve the function of computer as a tool.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 2 recites only a computing device as additional element.  The additional element is claimed to perform basic computer functions, such as determining an aggregated order based on a first trade order and a second trade order (i.e. “receiving, processing, and storing data”); allocating & submitting a first and a second quantity to a first exchange and a second exchange based on a first allocation percentage and a second allocation percentage, respectively (i.e. “receiving, processing, and storing data”, “receiving or transmitting data over a network”, and “performing repetitive calculations”); receiving a request to modify a trade order associated with the aggregated order (i.e. “receiving, processing, and storing data” and “receiving or transmitting data over a network”); calculating an updated aggregated order, and calculating an updated first and updated second quantity (i.e. “performing repetitive calculations”); and submitting at least one of a first modified order to the first exchange and a second modified order for the second electronic exchange “receiving or transmitting data over a network”).  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Dependent claims 3 and 4 further recite a first trading device and a second trading device, but they are also claimed to perform basic computer function – receiving trade orders (i.e. “receiving or transmitting data over a network”).  Dependent claims 5-12 do not recite any additional element.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The functions performed by the computing device can be performed by human with basic communication tool.  For example, a human operator can receive and submit trade orders via telephone, and perform the allocation and calculation steps in the mind.  The computing device is merely an extra-solution.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitations that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a computing device, a first trading device, and a second trading device as additional elements.  Examiner points out that the additional elements are generic computers.  Paragraph 0032 of the specification discloses the trading device(s) may include “a desktop computer, hand-held device, laptop, server, a portable computing device, a trading terminal, and embedded trading system, a workstation, an algorithmic trading system such as a ‘black box’ or ‘grey box’ system, cluster of computer, or a combination thereof”.  Paragraph 0061-0066 of the specification disclose the computing device includes a communication network, a processor, a memory, an interface, an input device, and an output device (thus it is essentially a generic general purpose computer).  The additional elements are claimed to perform basic computer functions, such as determining an aggregated order based on a first trade order and a second trade order (i.e. “receiving, processing, and storing data”); allocating & submitting a first and a second quantity to a first exchange and a second exchange based on a first allocation percentage and a second allocation percentage, respectively (i.e. “receiving, processing, and storing data”, “receiving or transmitting data over a network”, and “performing repetitive calculations”); receiving a request to modify a trade order associated with the aggregated order (i.e. “receiving, processing, and storing data” and “receiving or transmitting data over a network”); calculating an updated aggregated order, and calculating an updated first and updated second quantity (i.e. “performing repetitive calculations”); and submitting at least one of a first modified order to the first exchange and a second modified order for the second electronic exchange “receiving or transmitting data over a network”).  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Prior Art Cited Not Applied
	West et al. (Patent No.: US 7,809,628) teaches aggregating order quantities, but it does not teach allocating orders between two exchanges based on predetermined percentage.
Cheng et al. (Patent No.: US 8,533,104) teaches allocating order among multiple brokers, but it does not teach aggregating trade orders for the same tradeable object and allocating the order quantity between two exchanges.
Carone et al. (Patent No.: US 7,552,083) teaches allocating orders in an exchange configured for trading by a combination of electronic and open-outcry trading mechanism, but it does not teach aggregating trade orders for the same tradeable object and allocating the order quantity between two exchanges.
Burns et al. (Patent No.: US 7,571,134) teaches combining orders and allocating the order quantity between two tradeable objects using at least one quantity allocation rule, but it does not teach aggregating trade orders for the same tradeable object and allocating the order quantity between two exchanges.
Examiner has performed a full search, but has not found prior art that teaches every limitations of the present claims.  Therefore, no rejection under 35 U.S.C. 102/103 is cited in this Office Action.

Response to Remarks
	In the response filed on 07/18/2022, Applicant amended independent claim 2 by adding one limitation – “receiving, by a computing device, a first trade order and a second trade order from at least one user via an input interface”.  Besides fixing some antecedence basis, nothing else has been changed. 	
Claim Rejections – 35 U.S.C. 101
Applicant's arguments filed on 07/18/2022 have been fully considered but they are not persuasive.  Applicant argued that the present claims are similar to the claims in the allowed parent application 14/984,327 (now PAT 10,546,349).  Examiner points out that each application has to be prosecuted individually.  Although the laws related to 35 U.S.C. 101 have not changed, there had been new guidelines and training which provide new understanding or new interpretation of the laws.  Applicant should not rely on prior allowance on similar claims as argument for the present application.  
Applicant argued that the amended claims do not belong to any subcategories under “method of organizing human activity”.  Examiner disagrees and points out that the amended claims belong to “managing interactions between people” which include following rules or instructions.  Amended claim 2 recites a method of aggregating trade orders from at least one user, allocating the aggregated trade orders between a first electronic exchange and a second electronic exchange based on predetermined allocation percentage, receiving a request to modify trade order quantity, and allocating the modified trader order quantity between a first electronic exchange and a second electronic exchange based on allocation percentage.  The claim is essentially managing trades orders between the at least one user and the two electronic exchanges by following preset rules.  Therefore, the present claims clearly belong to method of organizing human activity grouping.
The present claims do not appear to improve the functioning of computers as tools, but just relying on basic computer functions (such as performing repetitive calculations and transmitting data over network) to implement an abstract concept (i.e. a method of implementing aggregated order quantity modification with two electronic exchanges).  The present claims do not recite limitations that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  The specification also suggest that the claimed method can be performed on general purpose computer without any specialized hardware.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.  Examiner maintains the ground of rejection under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
OCT-2022